Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (US 9,256,988 B2), and further in view of Lamel (US 4001773 A) and Lovelass (US 2018/0318999 A1).
Regarding claims 1, 4, and 6, Wenger teaches a communication facility for an electric power tool comprising;
an electric motor of the electric power tool [abstract "a power tool having an electric motor"];
a control unit of the electric power tool [col. 4:25-35 power tool 250 include a controller 252], the control unit being configured to receive data and operate the electric motor [col. 4:25-35 "Components residing in the housing of the power tool 250 include a controller 252 electrically connected to an electric motor 254. A motor drive circuit 256 enables voltage from a battery 258 to be applied across the electric motor 254 in either direction."], to generate an acoustic signal that [transmits] [col. 3:15-25 "The sound data may represent sounds produced by the power tool 150 and/or the environment in which the power tool 150 is used."; col. 4:40-45 "In this embodiment, a 
a microphone of a mobile or stationary device [col. 4:50-60 "The housing of the power tool 250 may also include a plurality of sensors. The plurality of sensors may include a usage sensor 270, a vibration sensor 272, a battery sensor 274, a light sensor 276, a microphone 278, a temperature sensor 280, and a transmitter 282."; col. 2:40-45 "The usage attachment 102 selectively transmits the measured usage characteristics to a mobile phone 196 and the mobile phone 196 transmits the usage characteristics to a server 198. Alternatively, the usage attachment 102 transmits the measured usage characteristics directly to the server 198."], the mobile or stationary device being configured to receive the acoustic signal generated by the electric actuator using the microphone [col. 3:15-20 "In another example embodiment, the sensor includes a microphone that captures sounds data."; col. 4:15-20 "FIG. 1B is a diagram illustrating another example system 100' in which a power tool 150' communicates with the mobile phone 196 and/or the server 198."].
Wenger teaches transmitting and receiving/capture sound data by microphone between a power tool and a mobile phone, and yet does not explicitly teach … however Lamel teaches encod[ing] the data and decod[ing] the acoustic signal to recover the data [abstract “drill tool…drill string by drilling operations as a "carrier" propagated therealong to be modulated by the information to be transmitted. In the drilling of wells, the action of the drill tool on the bottom of the bore hole creates acoustic noise within the drill string. … inherently generated noise is modulated by an information containing signal at a signal-transmitting station, acoustic communication of information is possible while drilling is in progress, or, in some cases, while 
It would have been obvious to combine vibration data transmission of Wenger used to monitor usage of the power tool, with the encoding/decoding of data by acoustic carrier as taught by Lamel so that data may be modulated onto an existing acoustic carrier produced by a drill tool (Lamel) [abstract].
Wenger does not explicitly teach … and yet Lovelass teaches causing the electric motor to vibrate without rotation [0057 PWM; 0084 By driving the motor back and forth quickly between clockwise and counter-clockwise, the motor can be used to generate a vibration of the housing which is perceptible to the tool operator. The magnitude of a vibration is dictated by a ratio of on time to off time; whereas, the frequency of a vibration is dictated by the time span between vibrations. The duty cycle of the signal delivered to the motor is set (e.g., 10%) so that the signal does not cause the chuck to rotate.].
It would have been obvious to substitute the rotational drill of Wenger, with haptic/vibration mode as taught by Lovelass so that a human user may know that the tool is 
Regarding claim 2, Wenger also teaches the communication system as claimed in claim 1, characterized in that wherein the control unit has power electronics, having with at least one switching element, in particular power semiconductor switch, that is can be actuated electrically actuatable [fig. 2 shows h-bridge driver and h-bridge configuration for transistors; col. 4:40-50 "If there are two or more switches 266, the switches 266 are arranged electrically in parallel with each other such that only one of the switches 266 needs to be actuated to power on the power tool 250."].
Regarding claim 5, Wenger also teaches the electric tool system as claimed in claim 4, characterized in that wherein the mobile or stationary facility is a mobile computer or a mobile telephone [usage attachment contains a micro controller].
Regarding claim 7, Wenger as modified by Lovelass teaches the method as claimed in claim 6, the operating the electric actuator further comprising: operating the electric actuator such that the electric actuator generates the acoustic signal without actuation [0057; 0084].
Regarding claim 8, Wenger as modified by Lovelass teaches the method as claimed in claim 6, wherein the electric actuator is an electric motor, the operating the electric actuator further comprising: operating the electric motor such that the electric motor generates the acoustic signal without at least one of torque and rotation [0057; 0084].
Regarding claim 9, Wenger as modified by Lovelass teaches the method as claimed in claim 6, characterized in that operating the electric actuator using pulse-width modulation [0057; 0084].
Regarding claim 10, Wegner also teaches the communication system as claimed in claim 2, wherein the at least one switching element includes a power semiconductor switch [fig. 2 shows h-bridge driver and h-bridge configuration for transistors].
Regarding claim 11, Wegner also teaches the electric tool system as claimed in claim 4, wherein the electric power tool is a hand-held power tool [#102 power drill/driver/tool].
Response to Arguments
Applicant’s arguments, see pgs. 6-, filed 2/15, with respect to the rejection(s) of claim(s) 1 under Wenger as modified have been fully considered and are persuasive in combination with amendment. However, upon further consideration, a new ground(s) of rejection is made in view of Lovelass (US 2018/0318999 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645